Exhibit 10.1

 

UNIFIRST CORPORATION

UNFUNDED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

AMENDMENT

 

UniFirst Corporation (the “Company”) maintains the UniFirst Corporation Unfunded
Supplemental Executive Retirement Plan (the “Plan) for the purpose of
attracting, retaining, and motivating qualified management employees.

The Company retains the right to amend the Plan, and has determined that the
Plan should be amended so as to clarify the definition of “separation from
service” in the case of retired executives who continue employment with the
Company on a reduced schedule.

Now therefore, the following amendment is adopted to the definition of
“Separation from Service” in Section 1 of the Plan:

“Separation from Service” shall be determined in accordance with Section 409A,
and shall generally mean a “substantial” discontinuance of service for the
Company, its Affiliates, and any other entity with which it must be aggregated
under Section 409A for this purpose. A discontinuance of service will be
“substantial”, and a separation from service will have occurred, as of the
earlier of:

 

(1)

the date that employment terminates, or

 

(2)

the date as of which the Company and the Employee reasonably anticipate the
level of future services to be provided by the Employee (as an employee or
contractor) to be less than 50% of the average level of bona fide services
during the immediately preceding 36 months.

Separation from Service, as is the case with any other definition or rule in
this Plan, shall be interpreted and administered so that a “failure” under
Section 409A does not occur.”

 

IN WITNESS WHEREOF, the Company has caused this amendment to be executed on this
23rd day of December, 2008.

 

UNIFIRST CORPORATION

 

By:

/s/ Ronald D. Croatti

 

Title:

President and Chief Executive Officer

 